DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Status of the Claims
	Claims 1-5 and 7-20 are pending and are subject to this Office Action. Claims 1 and 15 have been amended. Claim 6 has been cancelled.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/16/2021 containing amendments and remarks to the claims.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Gruber does not have a single, tri-functional catalyst capable of performing the simultaneous reactions as presently claimed and argues that Gruber separates water and therefore does not perform reaction simultaneously in the presence of water. 
The Examiner respectfully disagrees with the Applicant’s argument. While Gruber may disclose that the dehydration product may be separated from water prior to further reaction such as oligomerization, Gruber also suggests that the dehydration product does not have to be separated from water and that the reactions may occur using a single catalyst in a single reactor ([0136]; [0143]; [0162]). Gruber explicitly discloses that the catalyst is capable of several reactions including dehydration, oligomerization, and isomerization and can be carried out in a single reactor containing a heterogeneous catalyst capable of catalyzing all of the reactions ([0121]; [0143]; [0162]). Gruber further discloses that the acid catalyst may be a beta zeolite catalyst CP814C ([0156]; [0254]). Beta zeolite CP814C has a SAR of about 38 as evidenced by Zeolyst International (Zeolite Beta Information) and are also known in the art to be suitable for double bond isomerization as evidenced by Doll et al. ([0014]; [0021]).
Therefore, since the reactions are occurring in a single reactor over a single catalyst, Gruber clearly discloses catalysts that are capable of performing each of the reactions simultaneously and in the presence of water. Furthermore, since Gruber discloses the same acidic zeolites with a SAR from about 10 to about 100, which the Applicant discloses are capable of dehydration, isomerization and oligomerization (see Applicant’s specification [0042]), Gruber is considered to disclose a single, tri-functional catalyst capable of performing the simultaneous reactions as recited. 

Gruber teaches a different type of isomerization and therefore does not disclose or reasonably suggest positional isomerization. 
The Examiner does not find the Applicant’s arguments persuasive. While Gruber may discuss rearrangement involving skeletal isomerization, Gruber discloses equivalent catalysts as those described by the Applicant which the Applicant acknowledges are suitable for positional isomerization, it is known in the art that the catalyst of Gruber (i.e. beta zeolite CP814C) is suitable for double bond isomerization as evidenced by Doll et al. ([0014]; [0021]), and Gruber discloses examples in which all possible oligomers of C4-C9 olefin isomers are produced during oligomerization of C4 olefins, which reasonably suggests that both skeletal and positional isomerization may occur simultaneously with oligomerization ([0270]). Furthermore, Gruber discloses carrying out a similar process of contacting similar olefin and alcohol feedstocks with the same catalysts under reaction conditions that produce the similar products and therefore it would follow that with the same feed, catalyst and at overlapping conditions that the processes would function in substantially the same manner. Therefore, it would be expected that similar reactions will occur within the process of Gruber as claimed when using the same catalyst and conditions. 

In regards to the request to hold the double patenting rejection in abeyance, the Examiner notes that double patenting rejection over claims 1-28 of U.S. Patent No. 9,914,672 is modified based on amendments made to the claims and is presented below.


The following is a modified rejection based on amendments made to the claims. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 18: “recovered” should read “recovering”.
Claim 1, line 23: “alcohols” should read “alcohol” for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 and 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al. (US 2009/0299109 A1, cited in the IDS dated 03/12/2018), in view of Peters et al. (US 2011/0288352 A1, cited in the IDS date 03/12/2018), Smith (Reaction, Separation and Recycle Systems for Continuous Processes, Chemical Process Design and Integration, Wiley, 2005, p. 259-261) and Flego et al. (US 2002/0183576 A1), as evidenced by Zeolyst International (Zeolite Beta) and Doll et al. (US 2003/0009070 A1). 
In regards to claim 1, Gruber discloses a process for preparing renewable hydrocarbons comprising contacting alcohols (e.g. C3 to C6 alcohols) with an acidic solid catalyst at a temperature and pressure capable of catalyzing dehydration of alcohols to form olefins and water, oligomerization of said olefins, and isomerization of olefinic oligomers and olefins, to form an effluent comprising olefinic hydrocarbon oligomers, water and unreacted alcohol ([0079]; [0081]-[0083]; [0130]; [0137]; [0147]; [0154]; [0162]). Gruber discloses suitable alcohols may include mixtures of iso- and n-alcohols and may further include 1-butanol, 2-butanol, and isobutanol ([0065]; [0126]; [0152]; [0196]). 
Gruber explicitly discloses that the catalyst is capable of several reactions including dehydration, oligomerization, and isomerization and can be carried out in a single reactor containing a heterogeneous catalyst capable of catalyzing all of the reactions ([0121]; [0143]; [0162]). Gruber further discloses that the acid catalyst may be a beta zeolite catalyst CP814C ([0156]; [0254]). The Applicant discloses using a beta-zeolite containing catalyst and that suitable catalysts may include acidic zeolites with a SAR from about 10 to about 100 ([0041]) Beta zeolite CP814C has a SAR of about 38 as evidenced by Zeolyst International (Zeolite Beta Information) and are also known in the art to be suitable for double bond isomerization as evidenced by Doll et al. ([0014]; [0021]). Therefore, since Gruber explicitly discloses that the catalysts are suitable for dehydration, oligomerization and isomerization, and teaches a catalyst that is considered to be equivalent to a suitable catalyst as described by the Applicant, it follows that the catalyst of Gruber would inherently function the same as the claimed catalyst and have similar activities for the claimed dehydration, oligomerization, isomerization and reaction of C8-C12 olefins, and will produce an effluent comprising branched mono-olefinic distillate fuel range hydrocarbon oligomers, water and unreacted alcohol, absent evidence to the contrary. 
Gruber discloses that the resulting products may be separated and optionally purified, and explicitly discloses separating water produced by the dehydration reaction ([0135]; [0213]; [0216]).
Gruber does not appear to explicitly disclose separating the effluent and recovering oligomers, a water stream, an unreacted alcohol stream, fractionating the oligomers to recover a light olefin feedstock and a heavy oligomer fraction, wherein the light olefin feedstock is used in the reaction zone to reactor with olefins produced in situ, and recycling the unreacted alcohol to the reaction zone. 
However, Peters, directed to a process for preparing renewable jet fuel by dehydrating and oligomerizing C2-C6 alcohols such as isobutanol, teaches that water generated during dehydration is separated, and unreacted butenes, dimers or other products may be separated from the oligomerization mixture and recycled to increase the amount of C16 oligomers by reacting with itself or additional butene ([0085]; [0096]; [0098]). Peters also discloses that the separation and recycling is carried out prior to hydrogenation ([0098]-[0100]). 
Flego, directed to obtaining distillate fuels by oligomerization, discloses that oligomerization product may comprise a wide range of carbon numbers and that oligomerization products having carbon numbers below the desired carbon number range may be separated by distillation and recycled to the oligomerization step ([0022]-[0026]). Flego demonstrates that C5-12 olefins may be separated and recycled such that a product comprising C12+ hydrocarbons is recovered ([0024]-[0026])
Furthermore, Smith teaches that it is well known in the art to separate unreacted feed components or byproducts from a product stream using a separator because unreacted feed is usually too valuable to be disposed of and therefore is recycled to the reactor inlet, and byproducts may be further reacted (p. 259-260, section 13.1).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the process of Gruber by separating a water stream and an unreacted alcohol stream from the olefin oligomer effluent, fractionating the oligomer effluent to recover a light olefin feedstock comprising one or more C8-C12 olefins and a heavy oligomer fraction, and recycling the light olefin feedstock to the reaction zone to be further reacted and produce heavier oligomer products as taught by Peters, Flego and Smith because Peters teaches that dimers, lighter olefins or other products can be separated from an oligomerization and recycled to improve distribution of larger dimers, Flego demonstrates that lighter olefins may be separated and recycled to an oligomerization reaction zone for additional reaction, Smith teaches that is known in the art to recycle unreacted feeds and byproducts to obtain additional product and therefore this involves applying a known techniques in the art (purification/separation of unreacted feeds from product streams and recycling lighter products) to yield predictable results of producing additional heavy oligomer products. It would also be obvious for one having ordinary skill in the art to recycle unreacted alcohol because Smith teaches that it is well known in the art to separate unreacted feed components or byproducts from a product stream using a separator because unreacted feed is usually too valuable to be disposed of and therefore is recycled to the reactor inlet, and byproducts may be further reacted (p. 259-260, section 13.1).

In regards to claims 2-4, Peters, discloses that unreacted butenes, dimers or other products may be separated from the oligomerization mixture and recycled to increase the amount of C16 oligomers by reacting with itself or additional butene ([0085]; [0096]; [0098]).
Flego, directed to obtaining distillate fuels by oligomerization, discloses that oligomerization product may comprise a wide range of carbon numbers and that oligomerization products having carbon numbers below the desired carbon number range may be separated by distillation and recycled to the oligomerization step ([0022]-[0026]). Flego demonstrates that C5-12 olefins may be separated and recycled such that a product comprising C12+ hydrocarbons is recovered ([0024]-[0026]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to separate a fraction comprising C8 and lighter, C10 and lighter, or C12 and lighter olefins and recycle the fraction to the reaction zone to produce additional oligomers based on the desired oligomer distribution/carbon number range of the product and this merely involves applying a known technique of recycling lighter oligomer products to increase production of heavier oligomers. It would be obvious for one having ordinary skill in the art to recycle C8 and lighter olefins if the desired oligomers were C8+ olefins, recycle C10 and lighter olefins if the desired oligomers were C10+ olefins and recycle C12 and lighter olefins if the desired oligomers were C12+ olefins similarly as shown by Flego wherein C12- oligomer products are recycled and C12+ oligomer products are recovered. 

In regards to claims 5, Gruber, in view of Peters, Flego and Smith, does not appear to explicitly disclose that the yield of jet fuel range hydrocarbons is at least 75 wt% based on the alcohol feedstock. 
However, Gruber, in view of Peters, Flego and Smith, discloses the same process for producing distillate fuel range hydrocarbon oligomers comprising similar feed components and catalysts and recycling similar light olefin feedstocks comprising similar olefins as claimed. It follows that with the same process step, same feed components and catalysts and at similar conditions, that the processes of the prior art and the claimed invention will function in substantially the same manner and yield similar results. Thus, it is asserted that the process of Gruber, in view of Peters, Flego and Smith, will result in a yield of jet fuel range hydrocarbons of at least 75 wt% based on the alcohol feedstock, absent evidence to the contrary. 

In regards to claim 7, Gruber discloses that the olefin oligomers may be further hydrogenated to produce saturated hydrocarbons (i.e. alkanes/paraffins) ([0130]; [0144]; [0177]-[0179]).

In regards to claim 8, Gruber discloses that the resulting mixture of products from the hydrogenation reaction may be separated by a conventional method (e.g. fractionation) and useful in fuels ([0177]-[0179]; [0209]).

In regards to claim 9, Gruber discloses that the hydrocarbon fractions produced from dehydration, oligomerization, rearrangement and hydrogenation may be used as fuels without blending if the mixture meets specifications for specific fuels ([0209]).

In regards to claim 10, Gruber discloses that the alcohols/biofuel precursors to be converted may be derived from fermentation and may comprise 2-butanol, 2-pentanol, and 2-hexanol (i.e. secondary alcohols) ([0065]; [0126]; [0196]).

In regards to claims 11-13, Gruber discloses suitable alcohols include 1-butanol, 2-butanol, and isobutanol ([0065]; [0126]; [0196]).

In regards to claim 14, Gruber discloses forming alcohols by fermentation of biomass and may comprise 2-butanol ([0014]; [0065]; [0126]; [0196]). Gruber further discloses that a wet alcohol may be used for dehydration which reasonably suggests the feedstock comprises water ([0129]; [0133]). 

In regards to claim 15, Gruber discloses a process for preparing renewable hydrocarbons comprising contacting C4 alcohols such as isobutanol with an acidic solid catalyst capable of catalyzing dehydration of alcohols to form olefins and water, oligomerization of said olefins, and isomerization of olefinic oligomers and olefins, to form an effluent comprising olefinic hydrocarbon oligomers ([0065]; [0079]; [0081]-[0083]; [0126]; [0130]; [0137]; [0147]; [0154]; [0162]; [0196]). 
Gruber discloses a process for preparing renewable hydrocarbons comprising contacting alcohols (e.g. C3 to C6 alcohols) with an acidic solid catalyst at a temperature and pressure capable of catalyzing dehydration of alcohols to form olefins and water, oligomerization of said olefins, and isomerization of olefinic oligomers and olefins, to form an effluent comprising olefinic hydrocarbon oligomers ([0079]; [0081]-[0083]; [0130]; [0137]; [0147]; [0154]; [0162]). Gruber explicitly discloses that the catalyst is capable of several reactions including dehydration, oligomerization, and isomerization and can be carried out in a single reactor containing a heterogeneous catalyst capable of catalyzing all of the reactions ([0121]; [0143]; [0162]). Gruber further discloses that the acid catalyst may be a beta zeolite catalyst CP814C ([0156]; [0254]). The Applicant discloses using a beta-zeolite containing catalyst and that suitable catalysts may include acidic zeolites with a SAR from about 10 to about 100 ([0041]) Beta zeolite CP814C has a SAR of about 38 as evidenced by Zeolyst International (Zeolite Beta Information) and are also known in the art to be suitable for double bond isomerization as evidenced by Doll et al. ([0014]; [0021]). Therefore, since Gruber explicitly discloses that the catalysts are suitable for dehydration, oligomerization and isomerization, and teaches a catalyst that is considered to be equivalent to a suitable catalyst as described by the Applicant, it follows that the catalyst of Gruber would inherently function the same as the claimed catalyst and have similar activities for the claimed dehydration, oligomerization, isomerization and reaction of C8-C10 olefins, absent evidence to the contrary. Gruber teaches that the reactions may be carried out in a single reactor over a single catalyst, which reasonably suggests that the reactions such as any isomerization (e.g. positional or skeletal) will occur in the presence of water. 
Gruber further discloses that the olefin oligomers may be further hydrogenated in the presence of a hydrogenation catalyst to produce saturated hydrocarbons (i.e. alkanes/paraffins) ([0130]; [0144]; [0163]; [0177]-[0179]). Gruber teaches that the oligomerized and rearranged product may be transferred into an additional reactor for reduction (i.e. hydrogenation) over a different catalyst, which indicates that presence of two reaction zones having different catalysts ([0162]). Gruber does not appear to explicitly disclose that the hydrogenation catalyst is a water tolerant catalyst, however, Gruber discloses a number of catalytic materials that are similar to those disclosed by the Applicant and therefore Gruber is considered reasonably suggest hydrogenation catalysts that are water tolerant. 
Gruber does not appear to explicitly disclose feeding a recycle C8-C10 olefin to the first reaction zone. 
However, Peters, directed to a process for preparing renewable jet fuel by dehydrating and oligomerizing C2-C6 alcohols such as isobutanol, teaches dimers or other products may be separated from the oligomerization mixture and recycled to increase the amount of C16 oligomers by reacting with itself or additional butene ([0085]; [0096]; [0098]). Peters also discloses that the separation and recycling is carried out prior to hydrogenation ([0098]-[0100]).
Flego, directed to obtaining distillate fuels by oligomerization, discloses that oligomerization product may comprise a wide range of carbon numbers and that oligomerization products having carbon numbers below the desired carbon number range may be separated by distillation and recycled to the oligomerization step ([0022]-[0026]). Flego demonstrates that C5-12 olefins may be separated and recycled such that a product comprising C12+ hydrocarbons is recovered ([0024]-[0026])
Furthermore, Smith teaches that it is well known in the art to separate unreacted feed components or byproducts from a product stream using a separator because unreacted feed is usually too valuable to be disposed of and therefore is recycled to the reactor inlet, and byproducts may be further reacted (p. 259-260, section 13.1).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the process of Gruber by separating a light olefin feedstock comprising one or more C8-C10 olefins and recycling the light olefin feedstock to the reaction zone to be further reacted and produce heavier oligomer products as taught by Peters, Flego and Smith because Peters teaches that dimers, lighter olefins or other products can be separated from an oligomerization and recycled to improve distribution of larger dimers, Flego demonstrates that lighter olefins may be separated and recycled to an oligomerization reaction zone for additional reaction, Smith teaches that is known in the art to recycle byproducts to obtain additional product and therefore this involves applying a known techniques in the art (purification/separation of unreacted feeds from product streams and recycling lighter products) to yield predictable results of producing additional heavy oligomer products.

In regards to claim 16, Gruber discloses that water and unreacted alcohol may be separated and recovered ([0133]; [0251]), and Smith teaches that it is well known in the art to separate unreacted feed components from a product stream using a separator because unreacted feed is usually too valuable to be disposed of and therefore is recycled to the reactor inlet (p. 259-260, section 13.1). It would have therefore been obvious for one having ordinary skill in the art to separate unreacted alcohols from the product stream. 

In regards to claim 17, Gruber discloses that the resulting mixture of products from the hydrogenation reaction may be separated by a conventional method (e.g. fractionation) and useful in fuels ([0177]-[0179]; [0209]).

In regards to claim 18, Gruber discloses that the alcohols/biofuel precursors to be converted may be derived from fermentation and may comprise 2-butanol, and 2-hexanol ([0065]; [0126]; [0196]).

In regards to claims 19 and 20, Peters, discloses that unreacted butenes, dimers or other products may be separated from the oligomerization mixture and recycled to increase the amount of C16 oligomers by reacting with itself or additional butene ([0085]; [0096]; [0098]). Dimers of butenes are reasonably considered to comprise C8 olefins. 
Flego, directed to obtaining distillate fuels by oligomerization, discloses that oligomerization product may comprise a wide range of carbon numbers and that oligomerization products having carbon numbers below the desired carbon number range may be separated by distillation and recycled to the oligomerization step ([0022]-[0026]). Flego demonstrates that C5-12 olefins may be separated and recycled such that a product comprising C12+ hydrocarbons is recovered ([0024]-[0026]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to separate a fraction comprising C8 and lighter, or C10 and lighter and recycle the fraction to the reaction zone to produce additional oligomers based on the desired oligomer distribution/carbon number range of the product and this merely involves applying a known technique of recycling lighter oligomer products to increase production of heavier oligomers. It would be obvious for one having ordinary skill in the art to recycle C8 and lighter olefins if the desired oligomers were C8+ olefins and recycle C10 and lighter olefins if the desired oligomers were C10+ olefins similarly as shown by Flego wherein C12- oligomer products are recycled and C12+ oligomer products are recovered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,914,672. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to processes for the production of distillate fuel range hydrocarbons comprising contacting in a reaction zone  an alcohol feedstock and a solid acid catalyst under conditions where the solid acid catalyst has activity for simultaneous dehydration, oligomerization, and isomerization, separating water and unreacted alcohols, fractionating C12 and light olefins and recycling C10 or C12 and lighter olefins to the reaction zone for reaction with in situ produced olefins.
The conflicting claims differ from the rejected claims in that the conflicting claims do not recite contacting the alcohol feedstock and a light olefin feedstock comprising one or more C8-C12 olefins in the reaction zone in the independent claim. However, claims 10, 11 and 23-27 of U.S. Patent No. 9,914,672 recites that light olefin fractions comprising C12 and lighter olefins are recycled to the reaction zone for reaction with olefins produced in situ and therefore make obvious the light olefin feedstock and C8-C10 olefin recited in rejected claims 1 and 15, respectively. The claims merely differ in how limitations are combined or separated into independent and dependent claims, however, both sets of claims comprise similar feedstocks/feed materials, similar process steps including reacting and separation steps, and similar catalyst materials and therefore the rejected claims are considered to be an obvious variant of process claims of U.S. Patent No. 9,914,672. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772